Citation Nr: 1111150	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-48 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected osteoarthritis of the right knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) disability rating for the service-connected osteoarthritis of the left knee.  

3.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for basal cell skin cancer.  

5.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following treatment for a service-connected left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the August 2008 decision, the RO granted service connection for PTSD and assigned an initial 30 percent disabling rating effective from May 9, 2008; granted an increased disability rating to 10 percent for the service-connected right knee osteoarthritis, effective from May 9, 2008; denied an increased (compensable) disability rating for the service-connected left knee osteoarthritis; and, denied service connection for basal cell skin cancer.  The Veteran's Notice of Disagreement with that decision was received at the RO May 2009.  The RO issued a Statement of the Case (SOC) in November 2009, but that SOC only addressed the issues of increased ratings for the service-connected right and left knee disabilities.  The Veteran perfected his appeal as to these issues with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in November 2009.  

In July 2009, the RO issued a rating decision which denied temporary total evaluations pursuant to 38 C.F.R. § 4.30 because of treatment for service-connected left and right knee conditions requiring convalescence.  The Veteran filed a notice of disagreement in July 2009.  In a November 2009 rating decision, the RO assigned a 100 percent evaluation for the right knee pursuant to 38 C.F.R. § 4.30 from April 16, 2009.  Accordingly, the issue pertaining to a rating based on the need for convalescence with respect to the right knee was resolved.  The Veteran did not file a notice of disagreement with respect to the effective date of the convalescent rating, accordingly, that issue is not before the Board.  The RO addressed the issue entitlement to a convalescent rating for the left knee in the SOC and the Veteran filed a substantive appeal in which he disagreed with all issues.  During the Board hearing that issue was withdrawn on the record.   

In September 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The issues of entitlement to an initial disability rating in excess of 30 percent for the service-connected PTSD and service connection for basal cell skin cancer  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected right knee osteoarthritis status post arthroscopic repair has been productive of flexion limited to 120 degrees, with extension at 0 degrees, with objective evidence of painful motion, and x-ray evidence of arthritic changes and mild joint effusion; but without ankylosis, locking, or additional limitation of motion on repetitive use; and, neither instability nor subluxation is demonstrated.

2.  During the appeal period, the Veteran's service-connected left knee osteoarthritis has been productive of flexion limited to 130 degrees, with extension at 0 degrees, with evidence of painful motion, and x-ray evidence of arthritic changes, but without ankylosis, locking, or additional limitation of motion on repetitive use; and, neither subluxation nor instability is demonstrated.  

3.  In September 2010, the Veteran requested that the substantive appeal as to the issue of entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 because of treatment for a service-connected left knee condition be withdrawn. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected right knee osteoarthritis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

2.  The criteria for the assignment of a 10 percent rating, but not higher, for the service-connected osteoarthritis of the left knee have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

3.  The criteria for withdrawal of the substantive appeal with respect to the issue of entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 because of treatment for a service-connected left knee condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Substantive Appeal 

In July 2009, the RO issued a rating decision which denied a temporary total evaluation pursuant to 38 C.F.R. § 4.30 because of treatment for a service-connected left knee condition requiring convalescence.  The Veteran filed a notice of disagreement in July 2009.  The RO addressed the issue of entitlement to a convalescent rating for the left knee in the SOC and the Veteran filed a substantive appeal in which he disagreed with all issues.  During the Board hearing, the Veteran withdrew the substantive appeal with respect to this issue on the record.   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in May 2008.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  With regard to the underlying service connection claims, the notification also advised the Veteran of the laws regarding degrees of disability and effective dates for any grant of service connection. 

Furthermore, in a subsequent letter sent to the Veteran in July 2009, the RO provided the Veteran with the rating criteria pertinent to arthritis.  The July 2009 notice letter was followed with a November 2009 Statement of the Case (SOC).  

Moreover, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In June 2008 correspondence, the Veteran specifically indicated, by checking a box, that he had no other information or evidence to submit, and requested that his case be returned to the Board for further appellate consideration.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

III.  Increased Ratings - Right and Left Knees

The Veteran seeks a rating in excess of 10 percent for the service-connected right knee osteoarthritis and a compensable rating for the service-connected left knee osteoarthritis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Service connection for sinovitis of the right knee and sinovitis of the left knee was initially established pursuant to an August 1971 rating decision.  Initial noncompensable ratings were assigned for both knees.  In May 2008, the Veteran filed his claim for increased ratings.  The August 2008 rating decision granted an increased rating for the service-connected right knee osteoarthritis to 10 percent, effective from May 9, 2008, the date of receipt of the most current claim for increase.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The criteria pertaining to degenerative arthritis under Diagnostic Code 5003 instruct to rate degenerative arthritis established by X-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  These ratings may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's knees were examined before and after the recent May 2009 right knee surgery.  At VA examinations in June 2008 and October 2009, the Veteran reported pain in both knees.  The pain was aggravated by walking and kneeling or squatting.  The Veteran also reported some swelling and stiffness, but no locking.  The Veteran's range of motion of the right knee in June 2008 was 0 to 125 degrees with pain at 125 degrees.  Range of motion of the right knee in October 2009 was 0 to 120 degrees with pain at 120 degrees.  For the left knee, range of motion in June 2008 was recorded as 0 to 135 degrees, and range of motion in October 2009 it was recorded as 0 to 130.  Additional repetition did not cause excess fatigue, additional pain, or additional limitation of motion on either examination.  

The Veteran was not wearing a right knee brace in June 2008, but he was wearing a right knee brace at the time of the examination in October 2009.  There was no evidence of subluxation or instability on either examination as anterior drawer, Lachman's and McMurray's tests were all negative in June 2008 and October 2009.  

X-ray evidence revealed arthritic changes in both knees, with mild joint effusion seen in the right knee.  

Private records show that the Veteran has undergone at several surgical procedures with regard to his knees.  Records from October 1986 note a left medial meniscus tear and subsequent November 1986 surgery.  Records from 2004 note additional problems with regard to the left knee.  More recent records note problems with the left knee, with the most recent surgery in April 2009.  A note from the Veteran's provide orthopedist, Dr. R, dated in May 2009 indicates that the Veteran was diagnosed with right knee synovitis in May 2008 and had to undergo surgery for the right knee due to triple compartment osteoarthritis and a torn meniscus.  The synovitis was described as dramatic at the time of the surgery, and the doctor opined that the Veteran's disability benefit should continue despite the surgery, and even suggested that a higher, 20 percent rating may be appropriate.  The left knee was described as currently asymptomatic, but Dr. R. noted that the Veteran had problems with the left knee in the past.  

At his personal hearing in September 2010, the Veteran testified that his bilateral knee pain was fairly equal in each knee.  The Veteran also described his knee pain as an "ache" and noted that he had severe stiffness in the morning, which he was able to work out with movement.  The Veteran also testified that he had no locking in either knee.  

In sum, the evidence does not show that the assignment of a rating in excess of 10 percent is warranted for the service-connected right knee disability based on limitation of motion pursuant to Diagnostic Codes 5003, 5260 and 5261, and there is no evidence of subluxation or lateral instability that would warrant a separate rating on this basis pursuant to Diagnostic Code 5257.  Since his limitation of flexion and limitation of extension are both noncompensable, a 10 percent rating, was initially assigned pursuant to Diagnostic Code 5003 based on limitation of motion with pain due to the synovitis (or arthritis).  In essence, the evidence of record shows that the Veteran has a painful right knee, which is arthritic, and which is compensated accordingly pursuant to the rating schedule.  The criteria are not met for a higher rating under any of the other criteria pertinent to the knee.  

The 10 percent rating currently assigned based on limitation of motion also adequately compensates the Veteran for functional loss due to pain given the examiner's indication that there is no additional pain or limitation with repetitive motion.  

The Board has considered the Veteran's competent, credible and probative statements regarding the limitations imposed by the condition and the symptoms he experiences.  The Veteran has pain in the right knee, which he states limits his functioning, but not to a degree that would warrant the next higher rating.  In that regard, his statements that a higher rating is warranted are outweighed by the more probative medical evidence, which was based on a physical examination and range of motion studies, and which showed that limitation of flexion was no worse than 120 degrees and extension was not limited.  However, given evidence of osteoarthritis, and the limitation of motion as described, and the consistent reports of right knee pain shown in the record, the Veteran is entitled to the minimum compensable rating for the joint, and this he currently receives.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The next higher, 20 percent rating is not warranted under Diagnostic Code 5261 because extension of the knee is not limited to at least 15 degrees.  Similarly, the next higher, 20 percent rating is not warranted under Diagnostic Code 5260 because flexion of the knee is not limited to at least 30 degrees.  

In light of the foregoing, there is no basis upon which to assign the next higher, 20 percent rating for the service-connected right knee osteoarthritis postoperative arthroscopic repair on the basis of limitation of motion.  

Finally, there is no code that would afford the Veteran ratings in excess of those currently assigned.  A rating pursuant to Diagnostic Code 5258 is not appropriate in this case because there is no evidence of symptomatic status post semilunar cartilage removal of the knee that results in pain, locking and effusion into the joint.  Although the x-rays show some effusion in the right knee, it has never been described as more than mild, and the Veteran's pain is contemplated within the assigned rating for arthritis.  Further, the Veteran does not have locking.  As such, the Veteran does not have pain, locking and effusion such that a rating of 20 percent under Diagnostic Code 5258 would be warranted.  Moreover, as the Veteran does not have ankylosis of the knee, a rating under Diagnostic Code 5256 is not appropriate.  

With regard to the left knee, the Veteran is entitled to a 10 percent rating under Diagnostic Code 5003 based on x-ray evidence of arthritis, noncompensable limitation of motion and evidence of pain on motion.  The Veteran has reported that he experiences pain on walking on kneeling.  However, like the right knee, the evidence does not demonstrate a basis upon which to assign the next higher, 20 percent rating for the service-connected left knee osteoarthritis on the basis of limitation of motion.  Additionally, there is no subluxation or instability, no dislocated semilunar cartilage, and no additional pain, fatigue or weakness on motion that would allow for a rating in excess of 10 percent for the left knee disability.  Although a physician noted in April 2004 that he had a subluxated patella, there is no evidence of subluxation of the knee joint associated with his service-connected disability.  Moreover, private records dated in March 2004 specifically noted that he did not have instability of the knee.  In addition, testing upon VA examination has not shown evidence of instability.  

As with the right knee, the Board has considered the Veteran's competent, credible and probative statements regarding the limitations imposed by the condition and the symptoms he experiences with respect to the left knee.  The Veteran has pain in the left knee, which he states limits his functioning, but not to a degree that would warrant the next higher rating.  In that regard, his statements that a higher rating is warranted are outweighed by the more probative medical evidence, which was based on a physical examination and range of motion studies, and which showed that limitation of flexion was no worse than 130 degrees and extension was not limited.  However, given evidence of osteoarthritis, and the limitation of motion as described, and the consistent reports of left knee pain shown in the record, the Veteran is entitled to the minimum compensable rating for the joint, and this he will receive with the assignment of a 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The next higher, 20 percent rating is not warranted under Diagnostic Code 5261 because extension of the knee is not limited to at least 15 degrees.  Similarly, the next higher, 20 percent rating is not warranted under Diagnostic Code 5260 because flexion of the knee is not limited to at least 30 degrees.  

A 10 percent rating, but no higher is warranted for the service-connected left knee osteoarthritis, but the preponderance of the evidence is against the claim for an increased rating, in excess of 10 percent for the service-connected right knee osteoarthritis postoperative arthroscopic repair; there is no doubt to be resolved; and an increased rating is not warranted with respect to the right knee.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The Board has considered whether staged ratings are warranted.  However, the evidence does not show distinct periods of time when higher ratings would be warranted, therefore, staged ratings will not be assigned.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there is no showing of an exceptional disability picture and the regular schedular standards, as was discussed above, contemplate the symptomatology shown in this case.  The assignment of two separate 10 percent evaluations, one for each knee disability recognizes that there is commensurate industrial impairment and contemplates the signs, symptoms, and limitations reported by the Veteran, to include with respect to walking and kneeling.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An increased disability rating in excess of 10 percent for the service-connected right knee osteoarthritis postoperative arthroscopic repair is denied.  

A 10 percent rating, but not higher, for the service-connected left knee osteoarthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal for entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 because of treatment for a service-connected left knee condition requiring convalescence is dismissed.


REMAND

As noted above, the August 2008 decision, the RO granted service connection for PTSD and assigned an initial 30 percent disabling rating effective from May 9, 2008; denied service connection for basal cell skin cancer; granted an increased disability rating to 10 percent for the service-connected right knee osteoarthritis, effective from May 9, 2008; and, denied an increased (compensable) disability rating for the service-connected left knee osteoarthritis; and, denied service connection for basal cell skin cancer.  The Veteran's Notice of Disagreement with that decision was received at the RO May 2009.  

The Veteran's Notice of Disagreement specifically states, "I disagree with all the adjudicative determinations mentioned in the above referenced letter(s) and any enclosures thereto, except for those, if any, that I specifically state here that I do not want to appeal.  Therefore, my notice of disagreement specifically covers all the determinations made by the regional office unless specifically excluded."  Then, in a separate paragraph, the Veteran states, "Please note that this Notice of Disagreement is for the percentages awarded for my service-connected bilateral knee condition."  

Given the latter paragraph, the RO issued a Statement of the Case (SOC) in November 2009 which only addressed the issues of increased ratings for the service-connected right and left knee disabilities.  

Nonetheless, the Veteran never specifically indicated that he did not want to appeal the denial of service connection for basal cell skin cancer or the assignment of an initial rating of 30 percent for the service-connected PTSD; and, given that the initial paragraph of the NOD indicates that the Veteran disagreed with all of determinations mentioned in the rating decision without specifically excluding any of the determinations, the NOD must be considered a valid NOD as to the August 2008 denial of service connection for basal cell skin cancer and the assignment of an initial 30 percent disability rating for the service-connected PTSD.  

Because the November 2009 SOC did not address these issues, the RO is now required to send the Veteran a SOC as to the issues of entitlement to service connection for basal cell skin cancer and entitlement to an initial rating in excess of 30 percent for the service-connected PTSD in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30.  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

Provide the Veteran with a Statement of the Case as to the issues of entitlement to service connection for basal cell skin cancer and entitlement to an initial rating in excess of 30 percent for the service-connected PTSD in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal with respect to either of these issues, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


